Order filed July 26, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00445-CV
                                    ____________

       KERRY CARTER AND LETONIA JACKSON-CARTER, Appellants

                                            V.

    S.S. PROPERTIES L.L.P., SCOTT PIERCE AND SHIOW-MINN PIERCE,
                                   Appellees


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-24598


                                         ORDER

       The notice of appeal in this case was filed May 4, 2012. To date, the filing fee of
$175.00 has not been paid. No evidence that appellants have established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before August 6, 2012. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.
PER CURIAM